People v Pugh (2018 NY Slip Op 01297)





People v Pugh


2018 NY Slip Op 01297


Decided on February 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 27, 2018

Andrias, J.P., Gesmer, Kern, Singh, Moulton, JJ.


5841 2605/16

[*1]The People of the State of New York, Respondent,
vJamie Pugh, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J.), rendered December 13, 2016, as amended on December 21, 2016, convicting defendant, upon his plea of guilty, of conspiracy in the fourth degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Defendant's challenges to his plea are unpreserved, and they do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]). We decline to review these claims in the interest of justice. As an alternative holding, we find that the record as a whole establishes that the plea was knowingly, intelligently and voluntarily made (see People v Tyrell, 22 NY3d 359, 365 [2013]). The court had no obligation to explain that a future felony conviction could lead to persistent felony offender status (see e.g. People v Gonzalez, 5 AD3d 168 [1st Dept 2004], lv denied 2 NY3d 800 [2004]). "[T]his Court has repeatedly rejected the argument that a defendant who pleads guilty is entitled to be advised of the effect of the plea on sentences he or she might receive for future crimes" (People v Parker, 309 AD2d 508, 508 [1st Dept 2003], lv denied 1 NY3d 577 [2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 27, 2018
CLERK